 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 CASE NO. MJ20-20 BAT

10           v.                                            DETENTION ORDER

11   HUMBERTO LOPEZ-RORIGUEZ,

12                              Defendant.

13          The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(f),

14   and based upon the factual findings and statement of reasons for detention hereafter set forth,

15   finds that no condition or combination of conditions which the defendant can meet will

16   reasonably assure the appearance of the defendant as required and the safety of any other person

17   and the community.

18         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

19          Defendant is charged with a drug trafficking and weapons offenses. The Court received

20   no information about defendant’s personal history, residence, family or community ties,

21   employment history, financial status, health, and substance use. The defendant through his

22   attorney made no argument as to release and stipulated to detention.

23          It is therefore ORDERED:




     DETENTION ORDER - 1
 1          (1)     Defendant shall be detained pending trial and committed to the custody of the

 2   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 3   from persons awaiting or serving sentences, or being held in custody pending appeal;

 4          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

 5   counsel;

 6          (3)     On order of a court of the United States or on request of an attorney for the

 7   Government, the person in charge of the correctional facility in which Defendant is confined

 8   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

 9   connection with a court proceeding; and

10          (4)     The Clerk shall direct copies of this order to counsel for the United States, to

11   counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

12   Officer.

13          DATED this 16th day of January 2020.

14

15                                                                A
                                                           BRIAN A. TSUCHIDA
16                                                         Chief United States Magistrate Judge

17

18

19

20

21

22

23




     DETENTION ORDER - 2
